Citation Nr: 0109239	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-00 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for chronic low back pain 
with history of lumbar strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran had active duty from April 1983 to January 1989.

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In May 2000, the Board remanded this 
case in order to address due process concerns.  The case is 
again before the Board for appellate review.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In that regard, the Board is of the 
opinion that further VA examination 

would be of significant probative value.  In particular, the 
report of the VA examination conducted in July 2000 presents 
findings, with regard to ranges of lumbar spine motion, in 
percentages, rather than degrees, and thereby does not 
provide VA with a quantified basis for ascertaining the level 
of lumbar spine impairment as measured by decreased movement.  
In addition, review of the recent medical evidence reveals 
that the veteran had intermittent complaints of radiating 
pain, which could be construed as symptomatic of neurologic 
impairment caused by his service-connected lumbar spine 
disorder; however, he has not been accorded a VA neurological 
examination.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
furnished him treatment for low back 
problems since April 2000.

2.  Upon receipt of such information, the 
RO should request that all health care 
providers identified by the veteran 
furnish legible copies of medical records 
compiled pursuant to treatment accorded 
him since April 2000 for low back 
problems.

3.  The veteran should be afforded VA 
orthopedic and neurologic examinations of 
his low back, in order to ascertain 
impairment resulting therefrom, including 
any neurologic disability.  With regard 
to the orthopedic examination, ranges of 
lumbar spine motion should be indicated 
in degrees, with reference to motion, in 
degrees, constituting full or normal 
movement.  In addition, all disability 
resulting from functional impairment, as 
would be due, for example, from pain and 
fatigue, should be discussed.  With 
regard to the 

neurologic examination, the examiner 
should indicate whether neurologic 
symptoms are manifested and, if so, 
whether they are in any manner related to 
the veteran's chronic low back pain with 
history of lumbar strain.

All tests indicated should be conducted 
in conjunction with these examinations.  
All findings, and the reasons therefor, 
should be set forth in a clear, logical, 
and legible manner on each examination 
report.

The veteran's claims folder should be 
made available to the examiners for their 
review before these examinations.  Each 
examiner should indicate on the 
examination report that he or she has 
reviewed the claims folder prior to their 
examination of the veteran.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 

issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is advised that failure to report for a scheduled 
VA examination without demonstrated good cause may result in 
adverse action with regard to his claim, to include the 
possible denial thereof.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process concerns.  No inference 
as to the ultimate disposition of this claim should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).





